Case: 1:20-cr-00343-SO Doc #:1 Filed: 06/05/20 1of1. PagelID# 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the FILED

 

 

 

 

 

 

 

Northern District of Ohio 12:35 pm Jun 05 2020
Clerk U.S. District Court
United States of America ) Northern District of Ohio
v. ) Cleveland
MUSTAFAH OMAR HAWKINS Case No. 1:20mj3132
)
}
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 4, 2020 in the county of Cuyahoga in the
Northern ~~ Districtof === Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 875(C) Interstate Threatening Communications.

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

@# Continued on the attached sheet.

S

ee
‘ Complainant's signature

 

Peter J. Mauro, SA, FBI

 

Printed name and title

Swom to via telephone after submission by reliable
electronic means,

Date: 06/08/2020

   

Citv and state: Cleveland, Ohio Thomas M. Parker; tates Magistrate Judge

 

 
